Title: To James Madison from Elias Vanderhorst, 10 July 1803
From: Vanderhorst, Elias
To: Madison, James


					
						Sir,
						Bristol July 10th. 1803.
					
					Since my last respects to you of the 10th of March I have been honored with your Circular of the 9th. of Apl. and also with a Volume of Laws of the U. S passed in 1802, which being forwarded to me by Post from Liverpool was charged £2:16:10d., whereas had it been sent by Coach (which is the Proper conveyance for such an article) it would not have cost more than 2£6.  I take the Liberty of mentioning this circumstance in order that the like may be guarded against in future.  I observed by a resolution of the House of Representatives of the 3d. of March last, you were directed to lay before them early in the next Session a view of the light Money payable by Vessels of the United States, in entering the different Ports of the Nations of Europe & of the same by Ships or Vessels of such Nations entering their own Ports, &c. &c.  This object, as far as it comes within my district, I am already engaged in obtaining, & as soon as circumstances will permit I shall furnish you with the issue, but from the great extent of Sea-Coast within my Jurisdiction it must require some time to accomplish it, having found it necessary to employ no less than five Agents to Act for me within its Limits, Vizt. Saml. Banfill Esqr. Exeter, Stephen Willcock Esqr. Bideford, Wm. Grove Esqr. Swansea, Mr. Wm. Morris, Carmarthen & Mr. Timothy Folger, Milford.  And now, it is with much pain, that I find myself  called upon again to mention a subject which I formerly took the liberty of introducing to you.  I mean that of no adequate Provision being made for the support of the Station in which I have had the Honor to be placed, while other Public appointments inferior in Rank & producing infinitely less expence & trouble to the holder, and probably of not more importance to the State, have suitable Salaries annexed to them.  I will however say but little on this topic nor would I again have touched on it, could I have avoided observg. that as the duties for the Office have increased, the Profits of it have been diminished.  Feeling therefore as I do, & experiencing what I have, I am persuaded your goodness will excuse me when I most seriously declare that during the term of more than six years which I have filled this Office (and I flatter myself you will permit me to add with Zeal & faithfulness) I have been upon an averadge considerably more than One hundred pounds ⅌ Annm. Loser by it, without taking into the Acct. the value of my own time.  This I am persuaded cannot be known to Governmt. because if it were, I have too high an Opinion of its Liberality & Justice to suppose that the facts I have here advanced would have remained unnoticed but I know it is imagined by some, that we received Commercial advantages from our situation, and probably on this head Government have calculated.  In reply, I must beg leave with truth to say, that if any such exists they have not yet reached me nor do I expect they ever will.  Other Nations we know have placed their Consuls on a very different footing, though perhaps without their having, in my view, superior claims to favor.  I will however now dismiss the subject & again ask your pardon for havg. trespassed so much on your time on this point, & which I flatter myself you will not only grant, but that you will have the goodness to give it that weight, which in your superior Judgmt. it may appear to be entitled.  The Season here hitherto has been remarkably fine and should it continue so, there is at present every reason to expect that the approaching Harvest will be very abundant.  Enclosed I beg leave to hand you Accts. of Imports & Exports by our Vessels within my District in the half year ending the 30th. Ulto.  also a few of our latest News Papers, London Price Current and a Letter from Mr. Gore to all which, please be referred for what is now passing in this quarter of a Public Nature.  From such Consideration, I omit touching on them at present.  I have the honor to be with every sentiment of esteem & respect, Sir, Your most obedt. & Most Hle Servt.
					
						Elias Vander Horst
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
